Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/23/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-12 are pending and are presented for examination.  
Claims 1-12 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “the degree being defined by (Neasy - Nave) / n x 100, Neasy being the number of crystal grains in an angle range of -2.5 degrees to +2.5 degrees of a frequency distribution, Nave being an average value of the number of crystal grains in each angle range other than -2.5 degrees to +2.5 degrees of the frequency distribution, n being the number of measured crystal grains, the frequency distribution being obtained by measuring an angle between an easy magnetization axis direction of the magnet and the easy magnetization axis direction of each crystal grain, and the angle ranges being obtained by dividing the measured angles into a plurality of angle ranges every ±2.5 degrees” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-12 are also allowable for depending on claim 1. 

The feature is supported by specification [0045-0047].  
Cited prior arts, KOMURO et al (US 20110254646 A1) and/or  Horiuchi et al (US 20160155548 A1), failed to teach.  
In update search, no further prior art having the listed feature in the combination as claimed has been found.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/JOHN K KIM/           Primary Examiner, Art Unit 2834